Title: From Thomas Jefferson to George Hay, 4 September 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Dear Sir
                            
                            Monticello Sep. 4. 07.
                        
                        Your’s of the 1st. came to hand yesterday. the event has been what was evidently intended from the beginning
                            of the trial, that is to say, not only to clear Burr, but to prevent the evidence from ever going before the world. but
                            this latter case must not take place. it is now therefore more than ever indispensable that not a single witness be paid
                            or permitted to depart until his testimony has been committed to writing either as delivered in court, or as taken by
                            yourself in the presence of any of Burr’s counsel who may chuse to attend to cross examine. these whole proceedings will
                            be laid before Congress that they may decide, whether the defect has been in the evidence of guilt, or in the law, or in
                            the application of the law, and that they may provide the proper remedy for the past & the future. I must pray you also
                            to have an authentic copy of the record made out (without saying for what) and to send it to me: if the judge’s opinions
                            make not a part of it, then I must ask a copy of them, either under his hand, if he delivers one signed, or duly proved by
                            affidavit.
                        This criminal is preserved to become the rallying point of all the disaffected, & the worthless of the US.
                            and to be the pivot on which all the intrigues & the conspiracies which foreign governments may wish to disturb us with
                            are to turn. if he is convicted of the misdemeanor, the judge must in decency give us respite by some short confinement of
                            him; but we must expect it to be very short. be assured yourself and communicate the same assurance to your collegues that
                            your & their zeal, & abilities have been displayed in this affair to my entire satisfaction and your own honour. I
                            salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    